*1262Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
During a search of petitioner’s cell, a correction officer found a bag of marihuana inside a box of sugar lying on the floor. Petitioner was thereafter charged in a misbehavior report with drug possession. Following a tier III disciplinary hearing, he was found guilty of the charge and the determination was affirmed on administrative appeal. This CPLR article 78 proceeding ensued.
We confirm. The misbehavior report, together with the testimony of the correction officer who authored it, provide substantial evidence supporting the determination of guilt (see Matter of Gee v Goord, 21 AD3d 636, 637 [2005]). Contrary to petitioner’s claim, the disposition contained an adequate statement of the evidence relied upon insofar as it indicated that the Hearing Officer credited the above evidence and rejected the contrary testimony of petitioner and his inmate witnesses (see Matter of Profitt v Goord, 34 AD3d 1136, 1137 [2006]). Upon reviewing the record, we do not find that the Hearing Officer was biased or that the determination flowed from any alleged bias (see Matter of Davis v Smith, 32 AD3d 1096, 1097 [2006]). Petitioner’s remaining claims have either been reviewed and found to be without merit or have not been preserved for our review.
Crew III, J.P., Peters, Spain, Rose and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.